VALLÉE, J.
This is a companion case to Garcia v. Garcia, ante, p. 289 [233 P.2d 23]. It is an appeal by plaintiff from an order made after judgment awarding defendant costs and attorney’s fees on appeal.
After the defendant had filed her notice of appeal in the companion case, she applied for, and an order was made awarding her, costs and attorney’s fees for the purpose of prosecuting her appeal. This is an appeal from the latter order. The contention made is that the appeal in the companion ease was not taken in good faith. As we have reversed the order in that case, it is manifest the appeal was taken in good faith.
Affirmed.
Shinn, P. J., and Wood (Parker), J., concurred.